Citation Nr: 0702355	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-03 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, lumbar spine, claimed as due to an undiagnosed 
and/or unknown illness.

2.  Entitlement to service connection for degenerative joint 
disease, bilateral knees, claimed as due to an undiagnosed 
illness.

3.  Entitlement to service connection for a disability 
manifested by joint pain, claimed as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a disability 
manifested by muscle tremors, claimed as due to an 
undiagnosed illness.

5.  Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to March 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Houston, 
Texas, Regional Office of the Department of Veterans Affairs 
(VA).  


REMAND

In VA Form 9 filed in February 2005 to perfect an appeal to 
the Board on the five issues listed on the title page above, 
the veteran requested a hearing at the RO, before a member of 
the Board (Travel Board hearing).  The record reflects that a 
Travel Board hearing was scheduled to take place in August 
2006.  That hearing was postponed at the veteran's request, 
and another hearing was scheduled to be held in November 
2006.  The veteran did not appear for the November 2006 
hearing.  However, in December 2006, he submitted directly to 
the Board a statement dated October 30, 2006, to explain that 
he cannot report for the November 2006 hearing due to an 
unexpected family emergency.

Under the circumstances, the veteran should be provided 
another Travel Board hearing opportunity.  The appeal is 
REMANDED to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C., for the following action:

Schedule the veteran for the next 
available Travel Board hearing.  
Provide him reasonable advance notice 
of the date, time, and location of the 
hearing.   

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


